Exhibit 10.15



PERFORMANT FINANCIAL CORPORATION
2012 STOCK INCENTIVE PLAN
(Adopted by the Board of Directors on July 20, 2012)
 
Table of Contents
Page
SECTION 1.ESTABLISHMENT AND PURPOSE.    1
SECTION 2.DEFINITIONS.    1
(a)“Affiliate”    1
(b)“Award”    1
(c)“Board of Directors”    1
(d)“Cash-Based Award”    1
(e)“Change in Control”    1
(f)“Code”    3
(g)“Committee”    3
(h)“Company”    3
(i)“Consultant”    3
(j)“Employee”    3
(k)“Exchange Act”    3
(l)“Exercise Price”    3
(m)“Fair Market Value”    3
(n)“ISO”    4
(o)“Nonstatutory Option”    4
(p)“Offeree”    4
(q)“Option”    4
(r)“Optionee”    4
(s)“Outside Director”    4
(t)“Parent”    4
(u)“Participant”    4
(v)“Performance Based Award”    4
(w)“Plan”    4
(x)“Purchase Price”    4
(y)“Restricted Share”    4
(z)“Restricted Share Agreement”    4
(aa)“SAR”    5
(bb)“SAR Agreement”    5
(cc)“Service”    5
(dd)“Share”    5
(ee)“Stock”    5
(ff)“Stock Option Agreement”    5
(gg)“Stock Unit”    5
(hh)“Stock Unit Agreement”    5
(ii)“Subsidiary”    5
(jj)“Total and Permanent Disability”    5
SECTION 3.ADMINISTRATION.    5
(a)Committee Composition    5
(b)Committee for Non-Officer Grants    6
(c)Committee Procedures    6
(d)Committee Responsibilities    6
(e)Amendment or Cancellation and Re-grant of Stock Awards    7
SECTION 4.ELIGIBILITY.    8
(a)General Rule    8
(b)Ten-Percent Stockholders    8
(c)Attribution Rules    8
(d)Outstanding Stock    8
SECTION 5.STOCK SUBJECT TO PLAN.    8
(a)Basic Limitation    8
(b)Section 162(m) Award Limitation    8
(c)Additional Shares    9
SECTION 6.RESTRICTED SHARES.    9
(a)Restricted Stock Agreement    9
(b)Payment for Awards    9
(c)Vesting    9
(d)Voting and Dividend Rights    9
(e)Restrictions on Transfer of Shares    9
SECTION 7.TERMS AND CONDITIONS OF OPTIONS.    10
(a)Stock Option Agreement    10
(b)Number of Shares    10
(c)Exercise Price    10
(d)Withholding Taxes    10
(e)Exercisability and Term    10
(f)Exercise of Options    10
(g)Effect of Change in Control    11
(h)No Rights as a Stockholder    11
(i)Modification, Extension and Renewal of Options    11
(j)Restrictions on Transfer of Shares    11
(k)Buyout Provisions    11
SECTION 8.PAYMENT FOR SHARES.    11
(a)General Rule    11
(b)Surrender of Stock    11
(c)Services Rendered    12
(d)Cashless Exercise    12
(e)Exercise/Pledge    12
(f)Net Exercise    12
(g)Promissory Note    12
(h)Other Forms of Payment    12
(i)Limitations under Applicable Law    12
SECTION 9.STOCK APPRECIATION RIGHTS.    12
(a)SAR Agreement    12
(b)Number of Shares    12
(c)Exercise Price    13
(d)Exercisability and Term    13
(e)Effect of Change in Control    13
(f)Exercise of SARs    13
(g)Modification or Assumption of SARs    13
(h)Buyout Provisions    13
SECTION 10.STOCK UNITS.    14
(a)Stock Unit Agreement    14
(b)Payment for Awards    14
(c)Vesting Conditions    14
(d)Voting and Dividend Rights    14
(e)Form and Time of Settlement of Stock Units    14
(f)Death of Recipient    14
(g)Creditors’ Rights    15
SECTION 11.CASH-BASED AWARDS    15
SECTION 12.ADJUSTMENT OF SHARES.    15
(a)Adjustments    15
(b)Dissolution or Liquidation    15
(c)Reorganizations    15
(d)Reservation of Rights    16
SECTION 13.DEFERRAL OF AWARDS.    17
(a)Committee Powers    17
(b)General Rules    17
SECTION 14.AWARDS UNDER OTHER PLANS.    17
SECTION 15.PAYMENT OF DIRECTOR’S FEES IN SECURITIES.    17
(a)Effective Date    17
(b)Elections to Receive NSOs, SARs, Restricted Shares or Stock Units    17
(c)Number and Terms of NSOs, SARs, Restricted Shares or Stock Units    18
SECTION 16.LEGAL AND REGULATORY REQUIREMENTS.    18
SECTION 17.TAXES.    18
(a)General    18
(b)Share Withholding    18
(c)Section 409A.    18
SECTION 18.OTHER PROVISIONS APPLICABLE TO AWARDS.    19
(a)Transferability    19
(b)Substitution and Assumption of Awards    19
(c)Qualifying Performance Criteria    19
SECTION 19.NO EMPLOYMENT RIGHTS.    21
SECTION 20.DURATION AND AMENDMENTS.    21
(a)Term of the Plan    21
(b)Right to Amend or Terminate the Plan    21
(c)Effect of Termination    21
SECTION 21.EXECUTION.    22




PERFORMANT FINANCIAL CORPORATION
2012 STOCK INCENTIVE PLAN
SECTION 1.
ESTABLISHMENT AND PURPOSE.

The Plan was adopted by the Board of Directors on July 20, 2012, and shall be
effective immediately prior to the time when the Company’s registration
statement on Form S-1 in respect of the initial offering of Stock to the public
(the “Registration Statement”) is declared effective by the Securities and
Exchange Commission (the “Effective Date”). The purpose of the Plan is to
promote the long-term success of the Company and the creation of stockholder
value by (a) encouraging Employees, Outside Directors and Consultants to focus
on critical long-range objectives, (b) encouraging the attraction and retention
of Employees, Outside Directors and Consultants with exceptional qualifications
and (c) linking Employees, Outside Directors and Consultants directly to
stockholder interests through increased stock ownership. The Plan seeks to
achieve this purpose by providing for Awards in the form of restricted shares,
stock units, options (which may constitute incentive stock options or
nonstatutory stock options) or stock appreciation rights.
SECTION 2.
DEFINITIONS.

(a)    “Affiliate” shall mean any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.
(b)    “Award” shall mean any award of an Option, a SAR, a Restricted Share or a
Stock Unit or a Cash-Based Award under the Plan.
(c)    “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.
(d)    “Cash-Based Award” shall mean an Award that entitles the Participant to
receive a cash-denominated payment.
(e)    “Change in Control” shall mean the occurrence of any of the following
events:
(i)
A change in the composition of the Board of Directors occurs, as a result of
which fewer than one-half of the incumbent directors are directors who either:

(A)    Had been directors of the Company on the “look-back date” (as defined
below) (the “original directors”); or
(B)    Were elected, or nominated for election, to the Board of Directors with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”);
provided, however, that for this purpose, the “original directors” and
“continuing directors” shall not include any individual whose initial assumption
of office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board of Directors; or
(ii)
Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company; or

(iii)
The consummation of a merger or consolidation of the Company or a Subsidiary of
the Company with or into another entity or any other corporate reorganization,
if persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the Company (or its successor) and (B) any
direct or indirect parent corporation of the Company (or its successor); or

(iv)
The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

For purposes of subsection (e)(i) above, the term “look-back” date shall mean
the later of (1) the Effective Date or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.
For purposes of subsection (e)(ii)) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.
Any other provision of this Section 2(e) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and Exchange Commission for the initial or secondary
public offering of securities or debt of the Company to the public.
(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(g)    “Committee” shall mean the Compensation Committee as designated by the
Board of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.
(h)    “Company” shall mean Performant Financial Corporation, a Delaware
corporation.
(i)    “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.
(j)    “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent, a Subsidiary or an Affiliate.
(k)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(l)    “Exercise Price” shall mean, in the case of an Option, the amount for
which one Share may be purchased upon exercise of such Option, as specified in
the applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR,
shall mean an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Share in determining the amount
payable upon exercise of such SAR.
(m)    “Fair Market Value” with respect to a Share, shall mean the market price
of one Share, determined by the Committee as follows:
(i)
If the Stock was traded over-the-counter on the date in question, then the Fair
Market Value shall be equal to the last transaction price quoted for such date
by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the Pink Quote
system;

(ii)
If the Stock was traded on any established stock exchange (such as the New York
Stock Exchange, The Nasdaq Global Market or The Nasdaq Global Select Market) or
national market system on the date in question, then the Fair Market Value shall
be equal to the closing price reported for such date by the applicable exchange
or system; and

(iii)
If none of the foregoing provisions is applicable, then the Fair Market Value
shall be determined by the Committee in good faith on such basis as it deems
appropriate.

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.
(n)    “ISO” shall mean an employee incentive stock option described in Section
422 of the Code.
(o)    “Nonstatutory Option” or “NSO” shall mean an employee stock option that
is not an ISO.
(p)    “Offeree” shall mean a person to whom the Committee has offered the right
to acquire Shares under the Plan (other than upon exercise of an Option).
(q)    “Option” shall mean an ISO or Nonstatutory Option granted under the Plan
and entitling the holder to purchase Shares.
(r)    “Optionee” shall mean a person who holds an Option or SAR.
(s)    “Outside Director” shall mean a member of the Board of Directors who is
not a common-law employee of, or paid consultant to, the Company, a Parent or a
Subsidiary.
(t)    “Parent” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be a Parent commencing as of such
date.
(u)    “Participant” shall mean a person who holds an Award.
(v)    “Performance Based Award” shall mean any Restricted Share Award, Stock
Unit Award or Cash-Based Award granted to a Participant that is intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.
(w)    “Plan” shall mean this 2012 Stock Incentive Plan of Performant Financial
Corporation, as amended from time to time.
(x)    “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.
(y)    “Restricted Share” shall mean a Share awarded under the Plan.
(z)    “Restricted Share Agreement” shall mean the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Shares.
(aa)    “SAR” shall mean a stock appreciation right granted under the Plan.
(bb)    “SAR Agreement” shall mean the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.
(cc)    “Service” shall mean service as an Employee, Consultant or Outside
Director, subject to such further limitations as may be set forth in the Plan or
the applicable Award agreement. Service does not terminate when an Employee goes
on a bona fide leave of absence, that was approved by the Company in writing, if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, for purposes
of determining whether an Option is entitled to ISO status, an Employee’s
employment will be treated as terminating three months after such Employee went
on leave, unless such Employee’s right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work. The Company
determines which leaves of absence count toward Service, and when Service
terminates for all purposes under the Plan.
(dd)    “Share” shall mean one share of Stock, as adjusted in accordance with
Section 12 (if applicable).
(ee)    “Stock” shall mean the Common Stock of the Company.
(ff)    “Stock Option Agreement” shall mean the agreement between the Company
and an Optionee that contains the terms, conditions and restrictions pertaining
to such Option.
(gg)    “Stock Unit” shall mean a bookkeeping entry representing the Company’s
obligation to deliver one Share (or distribute cash) on a future date in
accordance with the provisions of a Stock Unit Agreement.
(hh)    “Stock Unit Agreement” shall mean the agreement between the Company and
the recipient of a Stock Unit which contains the terms, conditions and
restrictions pertaining to such Stock Unit.
(ii)    “Subsidiary” shall mean any corporation, if the Company and/or one or
more other Subsidiaries own not less than 50% of the total combined voting power
of all classes of outstanding stock of such corporation. A corporation that
attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.
(jj)    “Total and Permanent Disability” shall mean any permanent and total
disability as defined by Section 22(e)(3) of the Code.
SECTION 3.
ADMINISTRATION.

(a)
Committee Composition. The Plan shall be administered by a Committee appointed
by the Board of Directors or by the Board of Directors acting as the Committee.
The Committee shall consist of two or more directors of the Company. In
addition, to the extent required by the Board of Directors, the composition of
the Committee shall satisfy (i) such requirements as the Securities and Exchange
Commission may establish for administrators acting under plans intended to
qualify for exemption under Rule 16b-3 (or its successor) under the Exchange
Act; and (ii) such requirements as the Internal Revenue Service may establish
for outside directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

(b)
Committee for Non-Officer Grants. The Board of Directors may also appoint one or
more separate committees of the Board of Directors, each composed of one or more
directors of the Company who need not satisfy the requirements of Section 3(a),
who may administer the Plan with respect to Employees who are not considered
officers or directors of the Company under Section 16 of the Exchange Act, may
grant Awards under the Plan to such Employees and may determine all terms of
such grants. Within the limitations of the preceding sentence, any reference in
the Plan to the Committee shall include such committee or committees appointed
pursuant to the preceding sentence. To the extent permitted by applicable laws,
the Board of Directors may also authorize one or more officers of the Company to
designate Employees, other than officers under Section 16 of the Exchange Act,
to receive Awards and/or to determine the number of such Awards to be received
by such persons; provided, however, that the Board of Directors shall specify
the total number of Awards that such officers may so award.

(c)
Committee Procedures. The Board of Directors shall designate one of the members
of the Committee as chairman. The Committee may hold meetings at such times and
places as it shall determine. The acts of a majority of the Committee members
present at meetings at which a quorum exists, or acts reduced to or approved in
writing (including via email) by all Committee members, shall be valid acts of
the Committee.

(d)
Committee Responsibilities. Subject to the provisions of the Plan, the Committee
shall have full authority and discretion to take the following actions:

(v)
To interpret the Plan and to apply its provisions;

(vi)
To adopt, amend or rescind rules, procedures and forms relating to the Plan;

(vii)
To adopt, amend or terminate sub-plans established for the purpose of satisfying
applicable foreign laws including qualifying for preferred tax treatment under
applicable foreign tax laws;

(viii)
To authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

(ix)
To determine when Awards are to be granted under the Plan;

(x)
To select the Offerees and Optionees;

(xi)
To determine the type of Award and the number of Shares or amount of cash to be
made subject to each Award;

(xii)
To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchase Price, and the vesting or duration
of the Award (including accelerating the vesting of Awards, either at the time
of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;

(xiii)
To amend any outstanding Award agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be materially impaired;

(xiv)
To prescribe the consideration for the grant of each Award or other right under
the Plan and to determine the sufficiency of such consideration;

(xv)
To determine the disposition of each Award or other right under the Plan in the
event of a Participant’s divorce or dissolution of marriage;

(xvi)
To determine whether Awards under the Plan will be granted in replacement of
other grants under an incentive or other compensation plan of an acquired
business;

(xvii)
To correct any defect, supply any omission, or reconcile any inconsistency in
the Plan or any Award agreement;

(xviii)
To establish or verify the extent of satisfaction of any performance goals or
other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award; and

(xix)
To take any other actions deemed necessary or advisable for the administration
of the Plan.

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Awards under the Plan to
persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Participants and all persons deriving their rights from a Participant. No
member of the Committee shall be liable for any action that he has taken or has
failed to take in good faith with respect to the Plan or any Award under the
Plan.
(e)
Amendment or Cancellation and Re-grant of Stock Awards. Notwithstanding any
contrary provision of the Plan, neither the Board of Directors nor any
Committee, nor their designees, shall have the authority to: (i) amend the terms
of outstanding Options or SARs to reduce the Exercise Price thereof, or (ii)
cancel outstanding Options or SARs with an Exercise Price above the current Fair
Market Value per Share in exchange for another Option, SAR or other Award,
unless the stockholders of the Company have previously approved such an action
or such action relates to an adjustment pursuant to Section 12.

SECTION 4.
ELIGIBILITY.

(a)
General Rule. Only common-law employees of the Company, a Parent or a Subsidiary
shall be eligible for the grant of ISOs. Only Employees, Consultants and Outside
Directors shall be eligible for the grant of Restricted Shares, Stock Units,
Nonstatutory Options, SARs or Cash-Based Awards.

(b)
Ten-Percent Stockholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, a
Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(5) of the Code.

(c)
Attribution Rules. For purposes of Section 4(b) above, in determining stock
ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

(d)
Outstanding Stock. For purposes of Section 4(b) above, “outstanding stock” shall
include all stock actually issued and outstanding immediately after the grant.
“Outstanding stock” shall not include shares authorized for issuance under
outstanding options held by the Employee or by any other person.

SECTION 5.
STOCK SUBJECT TO PLAN.

(a)
Basic Limitation. Shares offered under the Plan shall be authorized but unissued
Shares or treasury Shares. The aggregate number of Shares authorized for
issuance as Awards under the Plan shall not exceed 4,300,000 (the “Absolute
Share Limit”). The number of Shares that may be delivered in the aggregate
pursuant to the exercise of ISOs granted under the Plan shall not exceed the
Absolute Share Limit plus, to the extent allowable under Section 422 of the Code
and the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Section 5(c). The limitations
of this Section 5(a) shall be subject to adjustment pursuant to Section 12. The
number of Shares that are subject to Options or other Awards outstanding at any
time under the Plan shall not exceed the number of Shares which then remain
available for issuance under the Plan. The Company shall at all times reserve
and keep available sufficient Shares to satisfy the requirements of the Plan.

(b)
Section 162(m) Award Limitation. Notwithstanding any contrary provisions of the
Plan, and subject to the provisions of Section 12, with respect to any Option or
SAR that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, no Participant may receive Options or SARs under the
Plan in any calendar year that relate to an aggregate of more than 2,000,000
Shares. To the extent required by Section 162(m) of the Code or the regulations
thereunder, in applying the foregoing limitation with respect to a Participant,
if any Option or SAR is canceled, the canceled Option or SAR shall continue to
count against the maximum number of Shares with respect to which Options and
SARs may be granted to the Participant. For this purpose, the repricing of an
Option or SAR shall be treated as the cancellation of the existing Option or SAR
and the grant of a new Option or SAR.

(c)
Additional Shares. If Restricted Shares or Shares issued upon the exercise of
Options are forfeited, then such Shares shall again become available for Awards
under the Plan. If Stock Units, Options or SARs are forfeited or terminate for
any reason before being exercised or settled, or an Award is settled in cash
without the delivery of Shares to the holder, then any Shares subject to the
Award shall again become available for Awards under the Plan. Only the number of
Shares (if any) actually issued in settlement of Awards (and not forfeited)
shall reduce the number available in Section 5(a) and the balance shall again
become available for Awards under the Plan. Any Shares withheld to satisfy the
grant or exercise price or tax withholding obligation pursuant to any Award
shall again become available for Awards under the Plan. Notwithstanding the
foregoing provisions of this Section 5(c), Shares that have actually been issued
shall not again become available for Awards under the Plan, except for Shares
that are forfeited and do not become vested.

SECTION 6.
RESTRICTED SHARES.

(a)
Restricted Stock Agreement. Each grant of Restricted Shares under the Plan shall
be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

(b)
Payment for Awards. Restricted Shares may be sold or awarded under the Plan for
such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, full-recourse promissory notes, past
services and future services.

(c)
Vesting. Each Award of Restricted Shares may or may not be subject to vesting.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Restricted Stock Agreement. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares or thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.

(d)
Voting and Dividend Rights. The holders of Restricted Shares awarded under the
Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

(e)
Restrictions on Transfer of Shares. Restricted Shares shall be subject to such
rights of repurchase, rights of first refusal or other restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Restricted Stock Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

SECTION 7.
TERMS AND CONDITIONS OF OPTIONS.

(a)
Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.

(b)
Number of Shares. Each Stock Option Agreement shall specify the number of Shares
that are subject to the Option and shall provide for the adjustment of such
number in accordance with Section 12.

(c)
Exercise Price. Each Stock Option Agreement shall specify the Exercise Price.
The Exercise Price of an ISO shall not be less than 100% of the Fair Market
Value of a Share on the date of grant, except as otherwise provided in 4(c), and
the Exercise Price of an NSO shall not be less 100% of the Fair Market Value of
a Share on the date of grant. Notwithstanding the foregoing, Options may be
granted with an Exercise Price of less than 100% of the Fair Market Value per
Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code. Subject to the foregoing in
this Section 7(c), the Exercise Price under any Option shall be determined by
the Committee in its sole discretion. The Exercise Price shall be payable in one
of the forms described in Section 8.

(d)
Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option.

(e)
Exercisability and Term. Each Stock Option Agreement shall specify the date when
all or any installment of the Option is to become exercisable. The Stock Option
Agreement shall also specify the term of the Option; provided that the term of
an ISO shall in no event exceed 10 years from the date of grant (five years for
ISOs granted to Employees described in Section 4(b)). A Stock Option Agreement
may provide for accelerated exercisability in the event of the Optionee’s death,
disability, or retirement or other events and may provide for expiration prior
to the end of its term in the event of the termination of the Optionee’s
Service. Options may be awarded in combination with SARs, and such an Award may
provide that the Options will not be exercisable unless the related SARs are
forfeited. Subject to the foregoing in this Section 7(e), the Committee at its
sole discretion shall determine when all or any installment of an Option is to
become exercisable and when an Option is to expire.

(f)
Exercise of Options. Each Stock Option Agreement shall set forth the extent to
which the Optionee shall have the right to exercise the Option following
termination of the Optionee’s Service with the Company and its Subsidiaries, and
the right to exercise the Option of any executors or administrators of the
Optionee’s estate or any person who has acquired such Option(s) directly from
the Optionee by bequest or inheritance. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Options
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination of Service.

(g)
Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company.

(h)
No Rights as a Stockholder. An Optionee, or a transferee of an Optionee, shall
have no rights as a stockholder with respect to any Shares covered by his Option
until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 12.

(i)
Modification, Extension and Renewal of Options. Within the limitations of the
Plan, the Committee may modify, extend or renew outstanding options or may
accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different Exercise Price, or in return for the grant of a different Award for
the same or a different number of Shares. The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, materially
impair his or her rights or obligations under such Option.

(j)
Restrictions on Transfer of Shares. Any Shares issued upon exercise of an Option
shall be subject to such special forfeiture conditions, rights of repurchase,
rights of first refusal and other transfer restrictions as the Committee may
determine. Such restrictions shall be set forth in the applicable Stock Option
Agreement and shall apply in addition to any general restrictions that may apply
to all holders of Shares.

(k)
Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or (b)
authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

SECTION 8.
PAYMENT FOR SHARES.

(a)
General Rule. The entire Exercise Price or Purchase Price of Shares issued under
the Plan shall be payable in lawful money of the United States of America at the
time when such Shares are purchased, except as provided in Section 8(b) through
Section 8(g) below.

(b)
Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by surrendering, or attesting to the
ownership of, Shares which have already been owned by the Optionee or his
representative. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.

(c)
Services Rendered. At the discretion of the Committee, Shares may be awarded
under the Plan in consideration of services rendered to the Company or a
Subsidiary. If Shares are awarded without the payment of a Purchase Price in
cash, the Committee shall make a determination (at the time of the Award) of the
value of the services rendered by the Offeree and the sufficiency of the
consideration to meet the requirements of Section 6(b).

(d)
Cashless Exercise. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

(e)
Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker or lender to
pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.

(f)    Net Exercise. To the extent that a Stock Option Agreement so provides, by
a “net exercise” arrangement pursuant to which the number of Shares issuable
upon exercise of the Option shall be reduced by the largest whole number of
Shares having an aggregate Fair Market Value that does not exceed the aggregate
exercise price (plus tax withholdings, if applicable) and any remaining balance
of the aggregate exercise price (and/or applicable tax withholdings) not
satisfied by such reduction in the number of whole Shares to be issued shall be
paid by the Optionee in cash other form of payment permitted under the Stock
Option Agreement.
(g)
Promissory Note. To the extent that a Stock Option Agreement or Restricted Stock
Agreement so provides, payment may be made all or in part by delivering (on a
form prescribed by the Company) a full-recourse promissory note.

(h)
Other Forms of Payment. To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made in any other form
that is consistent with applicable laws, regulations and rules.

(i)
Limitations under Applicable Law. Notwithstanding anything herein or in a Stock
Option Agreement or Restricted Stock Agreement to the contrary, payment may not
be made in any form that is unlawful, as determined by the Committee in its sole
discretion.

SECTION 9.
STOCK APPRECIATION RIGHTS.

(a)
SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a SAR
Agreement between the Optionee and the Company. Such SAR shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various SAR Agreements entered
into under the Plan need not be identical.

(b)
Number of Shares. Each SAR Agreement shall specify the number of Shares to which
the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 12.

(c)
Exercise Price. Each SAR Agreement shall specify the Exercise Price. The
Exercise Price of a SAR shall not be less than 100% of the Fair Market Value of
a Share on the date of grant. Notwithstanding the foregoing, SARs may be granted
with an Exercise Price of less than 100% of the Fair Market Value per Share on
the date of grant pursuant to a transaction described in, and in a manner
consistent with, Section 424(a) of the Code. Subject to the foregoing in this
Section 9(c), the Exercise Price under any SAR shall be determined by the
Committee in its sole discretion.

(d)
Exercisability and Term. Each SAR Agreement shall specify the date when all or
any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. A SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter. A SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

(e)
Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company.

(f)
Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having the
right to exercise the SAR after his or her death) shall receive from the Company
(a) Shares, (b) cash or (c) a combination of Shares and cash, as the Committee
shall determine. The amount of cash and/or the Fair Market Value of Shares
received upon exercise of SARs shall, in the aggregate, be equal to the amount
by which the Fair Market Value (on the date of surrender) of the Shares subject
to the SARs exceeds the Exercise Price.

(g)
Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price, or in return for the
grant of a different Award for the same or a different number of Shares. The
foregoing notwithstanding, no modification of a SAR shall, without the consent
of the holder, materially impair his or her rights or obligations under such
SAR.

(h)
Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents a SAR previously granted, or (b) authorize
an Optionee to elect to cash out a SAR previously granted, in either case at
such time and based upon such terms and conditions as the Committee shall
establish.

SECTION 10.
STOCK UNITS.

(a)
Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical.

(b)
Payment for Awards. Stock Units may be awarded under the Plan for such
consideration as the Committee may determine. Cash payment need not be required.

(c)
Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company.

(d)
Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions (including
without limitation, any forfeiture conditions) as the Stock Units to which they
attach.

(e)
Form and Time of Settlement of Stock Units. Settlement of vested Stock Units may
be made in the form of (a) cash, (b) Shares or (c) any combination of both, as
determined by the Committee. The actual number of Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Shares over a series of trading days. A Stock Unit
Agreement may provide that vested Stock Units may be settled in a lump sum or in
installments. A Stock Unit Agreement may provide that the distribution may occur
or commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date, subject to
compliance with Section 409A. The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents. Until an Award of
Stock Units is settled, the number of such Stock Units shall be subject to
adjustment pursuant to Section 12.

(f)
Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

(g)
Creditors’ Rights. A holder of Stock Units shall have no rights other than those
of a general creditor of the Company. Stock Units represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Stock Unit Agreement.

SECTION 11.
CASH-BASED AWARDS

The Committee may, in its sole discretion, grant Cash-Based Awards to any
Participant in such number or amount and upon such terms, and subject to such
conditions, as the Committee shall determine at the time of grant and specify in
an applicable Award agreement. The Committee shall determine the maximum
duration of the Cash-Based Award, the amount of cash which may be payable
pursuant to the Cash-Based Award, the conditions upon which the Cash-Based Award
shall become vested or payable, and such other provisions as the Committee shall
determine. Each Cash-Based Award shall specify a cash-denominated payment
amount, formula or payment ranges as determined by the Committee. Payment, if
any, with respect to a Cash-Based Award shall be made in accordance with the
terms of the Award and may be made in cash or in shares of Stock, as the
Committee determines.
SECTION 12.
ADJUSTMENT OF SHARES.

(a)
Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate and equitable adjustments in:

(i)
The number of Shares available for future Awards under Section 5;

(ii)
The limitations set forth in Sections 5(a) and (b) and Section 18;

(iii)
The number of Shares covered by each outstanding Award; and

(iv)
The Exercise Price under each outstanding Award.

(b)
Dissolution or Liquidation. To the extent not previously exercised or settled,
Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

(c)
Reorganizations. In the event that the Company is a party to a merger or other
reorganization, outstanding Awards shall be subject to the agreement of merger
or reorganization. Subject to compliance with Section 409A of the Code, such
agreement shall provide for:

(iv)
The continuation of the outstanding Awards by the Company, if the Company is a
surviving corporation;

(v)
The assumption of the outstanding Awards by the surviving corporation or its
parent or subsidiary;

(vi)
The substitution by the surviving corporation or its parent or subsidiary of its
own awards for the outstanding Awards;

(vii)
Immediate vesting, exercisability and settlement of outstanding Awards followed
by the cancellation of such Awards upon or immediately prior to the
effectiveness of such transaction; or

(viii)
Settlement of the intrinsic value of the outstanding Awards (whether or not then
vested or exercisable) in cash or cash equivalents or equity (including cash or
equity subject to deferred vesting and delivery consistent with the vesting
restrictions applicable to such Awards or the underlying Shares) followed by the
cancellation of such Awards (and, for the avoidance of doubt, if as of the date
of the occurrence of the transaction the Committee determines in good faith that
no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment); in each case without the Participant’s consent.
Any acceleration of payment of an amount that is subject to section 409A of the
Code will be delayed, if necessary, until the earliest time that such payment
would be permissible under Section 409A without triggering any additional taxes
applicable under Section 409A.

The Company will have no obligation to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, similarly.
(d)
Reservation of Rights. Except as provided in this Section 12, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or any other increase or
decrease in the number of shares of stock of any class. Any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or Exercise Price of Shares subject to an
Award. The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets. In the event of any change affecting the Shares or the
Exercise Price of Shares subject to an Award, including a merger or other
reorganization, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of up to thirty (30) days prior to the occurrence of such event.

SECTION 13.
DEFERRAL OF AWARDS.

(a)
Committee Powers. Subject to compliance with Section 409A of the Code, the
Committee (in its sole discretion) may permit or require a Participant to:

(i)
Have cash that otherwise would be paid to such Participant as a result of the
exercise of a SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;

(ii)
Have Shares that otherwise would be delivered to such Participant as a result of
the exercise of an Option or SAR converted into an equal number of Stock Units;
or

(iii)
Have Shares that otherwise would be delivered to such Participant as a result of
the exercise of an Option or SAR or the settlement of Stock Units converted into
amounts credited to a deferred compensation account established for such
Participant by the Committee as an entry on the Company’s books. Such amounts
shall be determined by reference to the Fair Market Value of such Shares as of
the date when they otherwise would have been delivered to such Participant.

(b)
General Rules. A deferred compensation account established under this Section 13
may be credited with interest or other forms of investment return, as determined
by the Committee. A Participant for whom such an account is established shall
have no rights other than those of a general creditor of the Company. Such an
account shall represent an unfunded and unsecured obligation of the Company and
shall be subject to the terms and conditions of the applicable agreement between
such Participant and the Company. If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Section 13.

SECTION 14.
AWARDS UNDER OTHER PLANS.

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.
SECTION 15.
PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

(a)
Effective Date. No provision of this Section 15 shall be effective unless and
until the Board of Directors has determined to implement such provision.

(b)
Elections to Receive NSOs, SARs, Restricted Shares or Stock Units. To the extent
permitted by the Board of Directors, an Outside Director may elect to receive
his or her annual retainer payments and/or meeting fees from the Company in the
form of cash, NSOs, SARs, Restricted Shares or Stock Units, or a combination
thereof, as determined by the Board of Directors. Alternatively, the Board of
Directors may mandate payment in any of such alternative forms. Such NSOs, SARs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Section 15 shall be filed with the Company on the prescribed form.

(c)
Number and Terms of NSOs, SARs, Restricted Shares or Stock Units. If permitted
or mandated by the Board of Directors, the number of NSOs, SARs, Restricted
Shares or Stock Units to be granted to Outside Directors in lieu of annual
retainers and meeting fees that would otherwise be paid in cash shall be
calculated in a manner determined by the Board of Directors. The terms of such
NSOs, SARs, Restricted Shares or Stock Units shall also be determined by the
Board of Directors.

SECTION 16.
LEGAL AND REGULATORY REQUIREMENTS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable. The Company shall not be liable to a Participant or
other persons as to: (a) the non-issuance or sale of Shares as to which the
Company has not obtained from any regulatory body having jurisdiction the
authority deemed by the Company’s counsel to be necessary to the lawful issuance
and sale of any Shares under the Plan; and (b) any tax consequences expected,
but not realized, by any Participant or other person due to the receipt,
exercise or settlement of any Award granted under the Plan.
SECTION 17.
TAXES.

(a)
General. To the extent required by applicable federal, state, local or foreign
law, a Participant or his or her successor shall make arrangements satisfactory
to the Company for the satisfaction of any withholding tax obligations that
arise in connection with the Plan. The Company shall not be required to issue
any Shares or make any cash payment under the Plan until such obligations are
satisfied.

(b)
Share Withholding. The Committee may permit a Participant to satisfy all or part
of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any Shares that otherwise would be issued to him or
her or by surrendering all or a portion of any Shares that he or she previously
acquired. Such Shares shall be valued at their Fair Market Value on the date
when taxes otherwise would be withheld in cash. In no event may a Participant
have Shares withheld that would otherwise be issued to him or her in excess of
the number necessary to satisfy the minimum legally required tax withholding.

(c)
Section 409A.

Each Award that provides for “nonqualified deferred compensation” within the
meaning of Section 409A of the Code shall be subject to such additional rules
and requirements as specified by the Committee from time to time in order to
comply with Section 409A. If any amount under such an Award is payable upon a
“separation from service” (within the meaning of Section 409A) to a Participant
who is then considered a “specified employee” (within the meaning of
Section 409A), then no such payment shall be made prior to the date that is the
earlier of (i) six months and one day after the Participant’s separation from
service, or (ii) the Participant’s death, but only to the extent such delay is
necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A. In addition, the
settlement of any such Award may not be accelerated except to the extent
permitted by Section 409A.
SECTION 18.
OTHER PROVISIONS APPLICABLE TO AWARDS.

(a)
Transferability. Unless the agreement evidencing an Award (or an amendment
thereto authorized by the Committee) expressly provides otherwise, no Award
granted under this Plan, nor any interest in such Award, may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner
(prior to the vesting and lapse of any and all restrictions applicable to Shares
issued under such Award), other than by will or the laws of descent and
distribution; provided, however, that an ISO may be transferred or assigned only
to the extent consistent with Section 422 of the Code. Any purported assignment,
transfer or encumbrance in violation of this Section 18(a) shall be void and
unenforceable against the Company.

(b)
Substitution and Assumption of Awards. The Committee may make Awards under the
Plan by assumption, substitution or replacement of stock options, stock
appreciation rights, stock units or similar awards granted by another entity
(including a Parent or Subsidiary), if such assumption, substitution or
replacement is in connection with an asset acquisition, stock acquisition,
merger, consolidation or similar transaction involving the Company (and/or its
Parent or Subsidiary) and such other entity (and/or its affiliate).
Notwithstanding any provision of the Plan (other than the maximum number of
Shares that may be issued under the Plan), the terms of such assumed,
substituted or replaced Awards shall be as the Committee, in its discretion,
determines is appropriate.

(c)
Qualifying Performance Criteria. The number of Shares or other benefits granted,
issued, retainable and/or vested under an Award may be made subject to the
attainment of performance goals. The Committee may utilize any performance
criteria selected by it in its sole discretion to establish performance goals;
provided, however, that in the case of any Performance Based Award, the
following conditions shall apply:

(i)    The amount potentially available under an Award shall be subject to the
attainment of pre-established, objective performance goals relating to a
specified period of service based on one or more of the following performance
criteria: (a) cash flow, (b) earnings per share, (c) earnings before interest,
taxes and amortization, (d) return on equity, (e) total stockholder return, (f)
share price performance, (g) return on capital, (h) return on assets or net
assets, (i) revenue, (j) income or net income, (k) operating income or net
operating income, (l) operating profit or net operating profit, (m) operating
margin or profit margin, (n) return on operating revenue, (o) return on invested
capital, (p) market segment shares, (q) costs, (r) expenses, (s) regulatory body
approval for commercialization of a product, or (t) implementation or completion
of critical projects (“Qualifying Performance Criteria”), any of which may be
measured either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit or Subsidiary, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group or index, in each case as specified by the Committee in the Award;
(ii)    Unless specified otherwise by the Committee at the time the performance
goals are established or otherwise within the time prescribed by Section 162(m)
of the Code, the Committee shall appropriately adjust the method of evaluating
performance under a Qualifying Performance Criteria for a performance period as
follows: (i) to exclude asset write-downs, (ii) to exclude litigation or claim
judgments or settlements, (iii) to exclude the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) to exclude accruals for reorganization and restructuring programs,
(v) to exclude any extraordinary nonrecurring items as determined under
generally accepted accounting principles and/or described in managements’
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year, (vi) to exclude the dilutive effects of acquisitions or joint ventures,
(vii) to assume that any business divested by the Company achieved performance
objectives at targeted levels during the balance of a performance period
following such divestiture, (viii) to exclude the effect of any change in the
outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends, (ix) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; and (x) to exclude costs
incurred in connection with potential acquisitions or divestitures that are
required to be expensed under generally accepted accounting principles, in each
case in compliance with Section 162(m);
(iii)    The Committee shall establish the applicable performance goals in
writing and an objective method for determining the Award earned by a
Participant if the goals are attained, while the outcome is substantially
uncertain and not later than the 90th day of the performance period (but in no
event after 25% of the period of service with respect to which the performance
goals relate has elapsed), and shall determine and certify in writing, for each
Participant, the extent to which the performance goals have been met prior to
payment or vesting of the Award;
(iv)    The Committee may not in any event increase the amount of compensation
payable under the Plan upon the attainment of the pre-established performance
goals to a Participant who is a “covered employee” within the meaning of Section
162(m) of the Code; and
(v)    The maximum aggregate number of Shares that may be subject to Performance
Based Awards granted to a Participant in any calendar year is 2,000,000 Shares
(subject to adjustment under Section 12), and the maximum aggregate amount of
cash that may be payable to a Participant under Performance Based Awards granted
to a Participant in any calendar year that are Cash-Based Awards is $10,000,000.
SECTION 19.
NO EMPLOYMENT RIGHTS.

No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee or Consultant. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.
SECTION 20.
DURATION AND AMENDMENTS.

(a)
Term of the Plan. The Plan, as set forth herein, shall terminate automatically
on July 19, 2022, and may be terminated on any earlier date pursuant to
subsection (b) below.

(b)
Right to Amend or Terminate the Plan. The Board of Directors may amend or
terminate the Plan at any time and from time to time. Rights and obligations
under any Award granted before amendment of the Plan shall not be materially
impaired by such amendment, except with consent of the Participant. An amendment
of the Plan shall be subject to the approval of the Company’s stockholders only
to the extent required by applicable laws, regulations or rules.

(c)
Effect of Termination. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan shall not affect Awards
previously granted under the Plan.

[Remainder of this page intentionally left blank]


SECTION 21.
EXECUTION.

To record the adoption of the Plan by the Board of Directors, the Company has
caused its authorized officer to execute the same.
Performant Financial Corporation
 
 
 
By
/s/ Hakan L. Orvell
 
Name
Hakan L. Orvell
 
Title
Chief Financial Officer




PERFORMANT FINANCIAL CORPORATION
2012 STOCK INCENTIVE P